            Case 1:18-cv-01967-RC Document 24 Filed 01/13/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 MUSLIM ADVOCATES,
                        Plaintiffs,
                v.                                          Civil Action No. 18-1967-RC
 UNITED STATES DEPARTMENT
 OF JUSTICE, et al.,
                        Defendants.


                                JOINT STATUS REPORT

       Defendants, the United States Department of Justice and Immigration and Customs

Enforcement, and Plaintiff, Muslim Advocates, each by its undersigned counsel, submit this joint

status report in response to the Court’s minute order dated December 16, 2019.

       1.      On August 23, 2018, Muslim Advocates brought this lawsuit alleging that DOJ and

ICE had failed to respond to its Freedom of Information Act (“FOIA”) requests seeking records

about “Operation Janus,” which Muslim Advocates described as “a joint initiative between the

DOJ and the U.S. Department of Homeland Security (‘DHS’), where federal agencies reviewed

the files of naturalized citizens for the purpose of identifying misrepresentations in their

naturalization applications that could render American citizens eligible for denaturalization.”

       2.      By communications dated January 13, 2020, the parties agreed that they had

resolved all disputes concerning Defendants’ response to Plaintiff’s FOIA requests, and Plaintiff

made a demand for attorneys’ fees and costs. The parties will confer to determine whether

Plaintiff’s demand for fees and costs can be resolved without further litigation. The parties propose

to file another joint status report on or before February 12, 2020, informing the Court of the status

of their discussions and proposing a schedule for further proceedings if necessary.
         Case 1:18-cv-01967-RC Document 24 Filed 01/13/20 Page 2 of 2




Respectfully submitted,
                                             JESSIE K. LIU, D.C. Bar #472845
  /s/ Matthew Callahan                       United States Attorney
Matthew Callahan, D.C. Bar # 888324879
Nimra H. Azmi*                               DANIEL F. VAN HORN, D.C. Bar #924092
MUSLIM ADVOCATES                             Chief, Civil Division
P.O. Box 34440
Washington, District of Columbia 20043       By: /s/ Johnny Walker
Telephone: (202) 897-2622                    JOHNNY H. WALKER, D.C. Bar # 991325
Facsimile: (202) 508-1007                    Assistant United States Attorney
matthew@muslimadvocates.org                  555 4th Street, N.W.
nimra@muslimadvocates.org                    Washington, District of Columbia 20530
                                             Telephone: 202 252 2575
Counsel for Plaintiff                        johnny.walker@usdoj.gov

*Admitted pro hac vice                       Counsel for Defendants

Dated: January 13, 2020




                                         2
